[image00001.jpg]
 
MEMORANDUM OF AGREEMENT


Between  IGES Canada Ltd and Indoor Harvest Corp.


I.  INTRODUCTION
This MEMORANDUM OF AGREEMENT (MOA) (“Memorandum”), dated January 27h, 2016
between IGES Canada Ltd. ”IGESCA” a technology solution integrator in the
vertical farming market,  established under the laws of Canada with its offices
located at 945 Princess Street, Kingston, Ontario, K7L 3N6, Canada represented
by Michel Alarcon, President and CEO; and Indoor Harvest Corp. “IH”, a  Texas 
based company, represented by John Choo, President which designs, manufactures
and implements indoor agriculture technology components with its principal place
of business at 5300 East Freeway Suite A , Houston TX 77020, collectively
referred to as “the Partners”.
The Partners wish to work together and in compliance with the following clauses:
II.  GOAL
To successfully grow, market, and sell vertical farming solutions globally.
III.  AREAS OF COLLABORATION
Subject to pricing and  terms and conditions expectations as deemed by both
partners,  “IGESCA” and ”IH”  agree to partner, to market and sell “IH”
solutions in conjunction with the “IGESCA” business platform to clients globally
IV.  ROLES AND RESPONSIBILITIES OF PARTNERS
DESCRIBE PARTNER’S RESPONSIBILITIES UNDER THIS AGREEMENT


“IGESCA”:                          Identifying new and concluding project
engagements from the current potential                                         
   portfolio of 15 facilities, ongoing operations, regulatory navigation.



 “IH”: Delivering Turnkey Engineering, Procurement and Construction (EPC)
solutions for Controlled Environment Agriculture (CEA) facilities, ongoing
support and financing options for designated projects



V.  PRINCIPAL CONTACTS
The Principal Contacts for each one of the organizations is:
“IGESCA”

--------------------------------------------------------------------------------



Michel Alarcon
President and CEO
Innovation Park 945 Princess Street Kingston, Ontario K7L 3N6 Canada
613 217-1312


“Indoor Harvest Corp”:
John Choo
President
5300 East Freeway Suite A , Houston Texas 77020, USA
613 866-8771
Such Principal Contacts may be changed in writing from time to time by their
respective Partners.
VI.  USE OF INTELLECTUAL PROPERTY
The parties agree that any intellectual property, which is jointly developed and
filed through activities covered under this MOA, can be used by either party for
sales/marketing purposes with the consent of the other party which can be set
forth in initial guidance.
All other intellectual property used in the implementation of the MOA will
remain the property of the party that provided it. This property can be used by
either party for purposes covered by the MOA but consent will be obtained from
the owner of the property before using it for purposes not covered by the MOA.
VII.  EFFECTIVE DATES AND AMENDMENTS.
This MOA shall take effect upon signing by both Parties and shall remain in
effect for a period of three (3) years from that date unless earlier terminated.
 Neither party may assign or transfer all or any portion of this MOA without the
prior written consent of the other party.
The MOA may be renewed at the end of this period by mutual written agreement by
both Parties.
The provisions of this MOA may only be amended or waived by mutual written
agreement by both Parties.
The individuals signing this MOA on behalf of their respective entities
represent and warrant (without personal liability therefore) that upon the
signature of each, this MOA shall have been duly executed by the entity each
represents.
VIII.  TERMINATION
Any Party may terminate this MOA and any related agreement, work-plan and budget
in the event PARTNER fails to perform any of its obligations under this MOA by
giving ninety (90) days prior written notice to the other Party; accepting all
appropriate wind down costs owing during that same period.

--------------------------------------------------------------------------------

IX.  NO JOINT VENTURE
Notwithstanding the terms “Partners” and “Partnership”, the Partners agree that
they are not entering into a Legal Partnership, joint venture or other such
business arrangement, nor is the purpose of the Partners to enter into a
commercial undertaking for monetary gain.  Neither Partner will refer to or
treat the arrangements under this Agreement as a Legal Partnership or take any
action inconsistent with such intention.
X.  DISPUTE RESOLUTION
The Partners hereby agree that, in the event of any dispute between the Partners
relating to this Agreement, the Partners shall first seek to resolve the dispute
through informal discussions.  In the event any dispute cannot be resolved
informally within 90 ninety calendar and consecutive days, the Partners agree
that the dispute will be negotiated between the Partners through mediation, if
Partners can agree on a mediator.  The costs of mediation shall be shared
equally by the Partners.  Neither Partner waives its legal rights to adjudicate
this Agreement in a legal forum.
XI.  ENTIRETY
This Agreement, including all Annexes, embodies the entire and complete
understanding and agreement between the Partners and no amendment will be
effective unless signed by both Partners.




FOR IGES Canada Ltd
Date 01/27/2016
 
/s/ Michel Alarcon
Michael Alarcon
President and CEO
 
 
 
FOR Indoor Harvest Corp
Date  01/27/2016
 
/s/ John Choo
John Choo
President
 



                          

